Name: Commission Implementing Regulation (EU) 2016/1786 of 7 October 2016 amending Implementing Regulation (EU) No 908/2014 as regards declarations of expenditure for rural development programmes
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  EU finance;  management;  budget;  regions and regional policy;  European construction
 Date Published: nan

 8.10.2016 EN Official Journal of the European Union L 273/31 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1786 of 7 October 2016 amending Implementing Regulation (EU) No 908/2014 as regards declarations of expenditure for rural development programmes THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 36(6) thereof, Whereas: (1) Article 36(7) of Regulation (EU) No 1306/2013 provides that Article 83 of Regulation (EU) No 1303/2013 of the European Parliament and of the Council (2) is to apply to interim payments for rural development programmes. Article 83 of Regulation (EU) No 1303/2013 lays down the rules on the interruption of a payment deadline. Article 22 of Commission Implementing Regulation (EU) No 908/2014 (3) establishes how to declare expenditure for each rural development programme. To ensure consistency with the provisions of Article 83 of Regulation (EU) No 1303/2013, Article 22(4) of Implementing Regulation (EU) No 908/2014 should refer only to the possibility for the authorising officer by sub-delegation to request additional information and interrupt the corresponding time limit for interim payment where a declaration of expenditure is incomplete or the Commission needs clarifications due to incomplete information, inconsistencies or differences of interpretations. (2) Implementing Regulation (EU) No 908/2014 should therefore be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Committee on the Agricultural Funds, HAS ADOPTED THIS REGULATION: Article 1 The first subparagraph of Article 22(4) of Implementing Regulation (EU) No 908/2014 is replaced by the following: Without prejudice to Article 83 of Regulation (EU) No 1303/2013, where the authorising officer by sub-delegation requires further verifications, due to incomplete or unclear information provided or disagreements, differences of interpretation or any other inconsistency relating to a declaration of expenditure for a reference period, resulting in particular from the failure to communicate the information required under Regulation (EU) No 1305/2013 and Commission acts adopted under that Regulation, the Member State concerned shall, upon request by the authorising officer by sub-delegation, provide additional information within a period set in that request according to the seriousness of the problem. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 549. (2) Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (OJ L 347 20.12.2013, p. 320). (3) Commission Implementing Regulation (EU) No 908/2014 of 6 August 2014 laying down rules for the application of Regulation (EU) No 1306/2013 of the European Parliament of the Council with regard to paying agencies and other bodies, financial management, clearance of accounts, rules on checks, securities and transparency (OJ L 255, 28.8.2014, p. 59).